Citation Nr: 0731824	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
low back disability.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September1976 to June 
2001.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  Jurisdiction over the claims 
folders was subsequently transferred to the Regional Office 
and Insurance Center (ROIC) in Philadelphia, Pennsylvania.


REMAND

The veteran was scheduled for a Board hearing at the ROIC in 
August 2007.  The letter notifying the veteran was returned 
as undeliverable because it was sent to an address that does 
not exist and was not sent to the veteran's address of 
record.  

Since the veteran has not withdrawn his request for a Board 
hearing and he was not properly notified of the hearing 
scheduled for August 2007, this case is REMANDED to the ROIC 
via the Appeals Management Center (AMC), in Washington, D.C., 
for the following action:

The veteran should be scheduled for 
a Board hearing at the ROIC in 
accordance with the docket number of 
his appeal.  The ROIC should ensure 
that the letter notifying the 
veteran of the hearing is sent to 
the correct address.

No action is required of the appellant until he is otherwise 
notified.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



